DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-3 and 5-16 are pending.
Claims 1 was amended.
Claim 16 was added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marlowe et al. (US 4748701 A), herein referred to as Marlowe, in view of Handley (GB 2531276 A), herein referred to as Handley.
Regarding claim 1, Marlowe discloses a patient support sling comprising: a back support portion (see figure 1 below); a seat support portion comprising side flanges and being connected to the back support portion (see figure 1 below); first and second back support straps connected to the back support portion (see figure 1 below); and third and fourth straps extending from the side flanges of the seat support portion (see figure 1 below; chains 36 are connected to the margins of transverse panel 46), wherein the seat support portion is foldable relative to the back support In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

    PNG
    media_image1.png
    785
    558
    media_image1.png
    Greyscale

Figure 1
Marlowe does not explicitly disclose the seat support portion further comprises a central cut out continuous with a bottom edge of the seat support portion, and wherein the at least one fold line extends from the central cut out to allow sides of the seat support portion to be lifted 
Regarding claim 3, Marlowe (in view of Handley) teaches the third and fourth straps are separable from the first and second straps (Marlowe, straps 92 wrap around the waist of a person where chains 36 support the seat portion and are separate from each other).
Regarding claims 5, 6, 7, and 14 Marlowe (in view of Handley) teaches the seat support portion is foldable relative to the back support portion at a plurality of fold lines (claim 5) and the seat support portion is foldable at least along lateral fold lines (claim 6), and the seat support portion is foldable along a transverse fold line allowing upward folding of the seat support portion relative to the back support portion (claims 7 and 14). Examiner notes that the patient lift and transfer sling disclosed by Marlowe comprises a canvas fabric where such fabrics are known to be foldable about any number of points and therefore can be folded along any arbitrary point to form a folding line. Furthermore, Handley is relied upon to teach leg panels that are separately coupled to the back portion thereby defining a folding line.
Regarding claim 8, Marlowe (in view of Handley) teaches the at least one fold line comprises flexible connecting elements between the back and seat support portions (Marlowe, see Col. 2, 
Regarding claim 9, Marlowe (in view of Handley) teaches at least one of the back support portion and the seat portion are formed of a material which holds its shape. Examiner notes that the sling disclosed by Marlowe comprises a canvas fabric which holds its shape when laid on a surface where the fabric will conform to the shape of the surface and if hanging the fabric will hold a shape depending on how the hanging fabric is supported.
Regarding claim 13, Marlowe (in view of Handley) teaches the back and seat support portions are formed from separate sheets of material coupled together (Marlowe, see Col. 2, line 65 through Col. 3 line 2; transverse panels 46 and 48 are sewn to central panel 44 providing a flexible connecting element). Handley is relied upon to teach separate leg panels.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe, in view of Handley, and further in view of Hokett (US 5615426 A), herein referred to as Hokett.
Regarding claim 2, Marlowe (in view of Handley) does not explicitly teach the third and fourth straps are length adjustable. Hokett, however, discloses a patient lift sheet that comprises a plurality of adjustable length straps 90 anchored to each of the side margins for the purpose of adjusting patient in a preferable inclined position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sling disclosed by Marlowe with the adjustable straps as taught by Hokett in order to adjust the position of a person supported by the sling.

Claims 10, 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe, in view of Handley, and further in view of Petterson et al. (US 20170181910 A1), herein referred to as Petterson.
Regarding claim 10, Marlowe (in view Handley) does not explicitly teach the material of at least one of the back support portion and the seat support portion is or includes a plastics sheet material. Petterson, however, discloses a medical lifting device comprising a core 130 that can be made of rigid materials including high-density polyethylene plastics in a variety of shapes for the purpose of providing a brace for stabilizing the spine of a patient during transfer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sling disclosed by Marlowe with the plastic core as taught by Petterson in order to provide rigid support of the spine of a patient during transfer on of said patient having a vulnerable spine on a sling.
Regarding claim 11, Marlowe (in view of Handley and further in view of Petterson) teaches at least one of the back support portion and the seat support portion are formed from one of plastic sheet material, moulded plastics, and textile material (Petterson is relied upon to teach a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe, in view of Handley, and further in view of Wang (US 5515549 A), herein referred to as Wang.
Regarding claim 12, Marlowe (in view of Handley) does not explicitly teach the back and seat support portions are formed from a common sheet of material. Wang teaches a patient carrying device comprising a seat panel 12 and back panel 14 that can be made of the same fabric layer stitched along a hinge 16 or made of fabric separately and sewn together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sling disclosed by Marlowe with a sewn hinge joining back and seat panels as taught by Wang since sewing materials together is old and known in the art where the sling as taught by Marlowe can comprise an integrally formed back supporting portion and seat supporting portion or in separate parts sewn together. Examiner notes that Handley is relied upon to teach separate leg panels connecting to a back panel where the leg panels may comprise different materials, Handley also teaches the sling can comprise a single base mesh material (see page 5, line 26 through page 6, line2) and therefore does not teach away from the combination in light of Wang.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe, in view of Handley, and further in view of Thornton et al. (US 7780587 B2), herein referred to as Thornton.
Regarding claim 15, Marlowe (in view of Handley) teaches at least one fold line is at least one of weakening lines in the material of the back support and the seat support portions and flexible connecting elements between the back and seat support portions (Marlowe, transverse and .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe, in view of Handley, and further in view of Firebaugh et al. (US 5396670 A), herein referred to as Firebaugh.
Regarding claim 16, Marlowe (in view of Handley) does not explicitly teach the third and fourth straps are wider adjacent the seat support portion and narrower at terminal ends opposite the seat support portion. Firebaugh, however, discloses a sling for a patient lifter comprising a body 20, connected to first and second thigh supports 40 and 50, and further comprising leg straps 60 and 70 that are u shaped with a distal end furthest away from the body 20 for the purpose of connecting to a four point cradle 5 and carrying a person within. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marlow with the straps as taught by Firebaugh providing a stable support having three points of contact by measure of the decreasing width of the strap towards its distal end.

Response to Arguments 
Applicant’s arguments, filed 4/1/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-15 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Handley and Firebaugh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses slings and harnesses relevant in scope and structure to the claimed invention. References relied upon for the rejections presented above are Marlowe, Handley, Hokett, Wang, Petterson, Thornton, and Firebaugh.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/8/2021